COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Alphonse Laforet, Jr. v. The State of Texas

Appellate case number:    01-19-00553-CR

Trial court case number: 17-CR-1501

Trial court:              212th District Court of Galveston County

       On March 31, 2020, this Court issued an order granting appellant access to the record. On
April 16, 2020, appellant advised this Court that Volume 5 of the reporter’s record forwarded to
him was missing pages 101–204.
        Accordingly, the Court orders the trial court clerk to forward within 10 days of the date
of this order a complete copy of Volume 5 of the reporter’s record to appellant. The trial court
clerk shall certify to this Court, within 15 days of the date of this order, the date upon which
delivery of Volume 5 of the reporter’s record to appellant is made. Finally, appellant’s pro se
response to his appointed counsel’s brief shall be filed within 45 days of the date of this order.
       It is so ORDERED.

Judge’s signature: _____/s/ Peter Kelly_______
                    Acting individually  Acting for the Court


Date: ___April 30, 2020_____